Case: 20-2233   Document: 41     Page: 1    Filed: 10/08/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  GARY PHILBROOK,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-2233
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-5628, Judge Coral Wong Pi-
 etsch, Judge Joseph L. Toth, Judge William S. Greenberg.
                  ______________________

                 Decided: October 8, 2021
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.

     ASHLEY AKERS, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellee. Also represented
 by BRIAN M. BOYNTON, ERIC P. BRUSKIN, ROBERT EDWARD
 KIRSCHMAN, JR.; CHRISTOPHER O. ADELOYE, Y. KEN LEE,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
Case: 20-2233     Document: 41      Page: 2     Filed: 10/08/2021




 2                                   PHILBROOK   v. MCDONOUGH



                   ______________________

     Before DYK, O’MALLEY, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
     Gary Philbrook applied for a total disability rating
 based on individual unemployability. The Court of Appeals
 for Veterans Claims concluded that Mr. Philbrook was in-
 eligible for such a rating because he was committed to the
 custody of a state hospital in connection with a criminal
 judgment. We agree with Mr. Philbrook that the Veterans
 Court erred in its determination that a federal statute
 barred the assignment of a total disability rating for
 Mr. Philbrook. We reverse the Veterans Court’s decision
 and remand for further proceedings.
                                I
     Mr. Philbrook served in the Army from 2000 to 2004.
 Philbrook v. Wilkie, 32 Vet. App. 342, 343 (2020) (Decision).
 Upon leaving service, he was awarded disability compen-
 sation for PTSD. Id.
      In April 2011, Mr. Philbrook stipulated to a judgment
 of “guilty except for insanity” in connection with a felony.
 Id. at 344. Under Oregon law, an individual is guilty except
 for insanity if, “as a result of mental disease or defect at the
 time of engaging in criminal conduct, the person lacks sub-
 stantial capacity either to appreciate the criminality of the
 conduct or to conform the conduct to the requirements of
 law.” Id. (citing Or. Rev. Stat. § 161.295(1) (2011)). The
 court ordered Mr. Philbrook to the custody of the Oregon
 State Hospital “under the jurisdiction of the Psychiatric Se-
 curity Review Board . . . for care, custody and treatment for
 a maximum period not to exceed 20 years.” Id.
      While in custody, Mr. Philbrook applied for total disa-
 bility based on individual unemployability (TDIU). Id. A
 VA regional office concluded that Mr. Philbrook’s PTSD did
 not entitle him to TDIU because it did not preclude gainful
Case: 20-2233     Document: 41      Page: 3    Filed: 10/08/2021




 PHILBROOK   v. MCDONOUGH                                     3



 employment. J.A. 35. Mr. Philbrook appealed to the Board
 of Veterans’ Appeals, which did not consider the facts of his
 disability in detail, but denied TDIU “as a matter of law”
 under 38 U.S.C. § 5313(c) and the VA’s corresponding reg-
 ulation 38 C.F.R. § 3.341(b). J.A. 67. Section 5313(c) pre-
 cludes the assignment of a TDIU rating for any period
 “during which the veteran is incarcerated in a Federal,
 State, local, or other penal institution or correctional facil-
 ity for conviction of a felony.”
     The Veterans Court affirmed the Board’s decision, rea-
 soning that Mr. Philbrook’s stipulation to a judgment of
 guilty except for insanity, and his subsequent confinement
 at the Oregon State Hospital, qualified as being “incarcer-
 ated” in a “correctional facility” under the statutory lan-
 guage. Decision, 32 Vet. App. at 346–49. Mr. Philbrook now
 appeals the Veterans Court’s decision.
                               II
     In 1980, Congress passed the Veterans’ Disability
 Compensation and Housing Benefits Amendments of 1980,
 including the relevant language of § 5313(c):
     The Administrator shall not assign to any veteran
     a rating of total disability based on the individual
     unemployability of the veteran resulting from a
     service-connected disability during any period dur-
     ing which the veteran is incarcerated in a Federal,
     State, or local penal institution for conviction of a
     felony.
 Pub. L. No. 96-385, sec. 504(a), 94 Stat. 1528, 1534–35.
     A purpose of § 5313(c) expressed by members of Con-
 gress when the statute was promulgated was to address
 the perceived problem of providing government benefits to
 individuals who were already being provided for by tax-
 payer funding of penal institutions. See 126 Cong. Rec.
 26,118 (1980) (statement of Rep. G.V. Montgomery) (“I do
 not see the wisdom of providing hundreds and thousands
Case: 20-2233     Document: 41     Page: 4    Filed: 10/08/2021




 4                                  PHILBROOK   v. MCDONOUGH



 of dollars of tax-free benefits to such individuals when at
 the same time the taxpayers of this country are spending
 additional thousands of dollars to maintain these same in-
 dividuals in penal institutions.”); 126 Cong. Rec. 26,122
 (1980) (statement of Rep. Chalmers Wylie) (“In the case of
 imprisonment, when a prisoner is being fully supported by
 tax dollars that fund the penal institution, it becomes ludi-
 crous to continue payment of benefits designed to help him
 maintain a standard of living.”); see also Wanless
 v. Shinseki, 618 F.3d 1333, 1337 (Fed. Cir. 2010).
     Section 5313(c) initially applied to veterans “incarcer-
 ated in a Federal, State, or local penal institution.” As part
 of the Veterans Benefits, Health Care, and Information
 Technology Act of 2006, Congress amended the language of
 the statute to cover individuals “incarcerated in a Federal,
 State, local, or other penal institution or correctional
 facility.” 35 U.S.C. § 5313(c) (2006) (emphasis added) (as
 amended by Pub. L. No. 109-461, sec. 1002, 120 Stat. 3403,
 3464–65).
     The section of the 2006 public law that amended
 § 5313(c) was entitled “Clarification of Correctional Facili-
 ties Covered by Certain Provisions of Law.” See 120 Stat.
 at 3464. The accompanying report from the Senate Com-
 mittee on Veterans’ Affairs explained that this was a “tech-
 nical amendment” to “clarify” the language. S. Rep. No.
 109-297, at 41–42 (2006). The purpose of this clarification
 was to address a concurring opinion from the Veterans
 Court’s decision in Wanless v. Principi, 18 Vet. App. 337,
 338 (2004), which suggested that a felon incarcerated in a
 private prison might not be covered by the statute. S. Rep.
 No. 109-297, at 41–42. The committee explained that “[i]f
 VA or the courts were to conclude that private prisons do
 not constitute a ‘Federal, State, or local penal institution,’
 as the [Veterans Court] has suggested, there would be the
 anomalous situation of the section 5313 limitation apply-
 ing to a felon in a publicly operated facility and not to a
 felon incarcerated for the same crime in a privately
Case: 20-2233     Document: 41      Page: 5   Filed: 10/08/2021




 PHILBROOK   v. MCDONOUGH                                    5



 operated facility.” Id. Therefore, the 2006 amendment
 makes clear that “the section 5313 limitation applies to a
 felon incarcerated in any type of penal facility, including
 facilities operated by a private contractor.” Id.
                              III
     We have jurisdiction to review questions of law in an
 appeal from a Veterans Court decision. 38 U.S.C.
 § 7292(d)(1). We review statutory questions and regulatory
 interpretation de novo. See Prenzler v. Derwinski, 928 F.2d
 392, 393 (Fed. Cir. 1991).
     The question before us is whether the phrase “incarcer-
 ated in a Federal, State, local, or other penal institution or
 correctional facility for conviction of a felony” in § 5313(c)
 covers Mr. Philbrook’s confinement at the Oregon State
 Hospital. We find that the plain language of § 5313(c) does
 not cover Mr. Philbrook.
      Mr. Philbrook was not confined in a “penal institution
 or correctional facility”; he was committed to a mental in-
 stitution. 1 A mental institution is “a hospital for people
 with mental or emotional problems.” Mental Institution,
 Merriam-Webster,         www.merriam-webster.com/diction-
 ary/mentalinstitution (last visited Sept. 9, 2021). Unlike
 “jail” or “prison,” there is no necessary criminal element
 leading to treatment in a mental institution. Many psychi-
 atric facilities (including the Oregon State Hospital) in-
 clude both civil and criminal commitment categories. About


     1   Mr. Philbrook cites current definitions of the rele-
 vant terms rather than definitions from the time of the
 statute’s adoption in 1980 or amendment in 2006. Because
 the Secretary does not challenge the use of current defini-
 tions (and indeed argues that such definitions support his
 reading of the statute) we accept the current definitions as
 representative of the meaning of the terms at the time the
 statute was written.
Case: 20-2233     Document: 41      Page: 6    Filed: 10/08/2021




 6                                   PHILBROOK   v. MCDONOUGH



 Us,       Or.        State       Hosp.,       www.ore-
 gon.gov/oha/osh/pages/about.aspx (last visited Sept. 9,
 2021).
      The Oregon State Hospital is not a “correctional facil-
 ity” for the purpose of § 5313(c). Both parties provide defi-
 nitions of the term “correctional facility.” See Correctional
 Institutions, Black’s Law Dictionary 311 (5th ed. 1979) (“[a]
 generic term describing prisons, jails, reformatories and
 other places of correction and detention”); Correctional Fa-
 cility, Merriam-Webster, www.merriam-webster.com/dic-
 tionary/correctionalfacility (last visited Sept. 9, 2021) (“a
 place where people are kept when they have been arrested
 and are being punished for a crime: i.e., prison”). We find
 neither definition conclusive as to whether a mental hospi-
 tal is a correctional facility, but we reject the Secretary’s
 argument that any “place of correction,” that provides
 “care, custody, and treatment,” is a correctional facility.
 Appellee’s Br. 9–10. Both cited definitions suggest a con-
 nection between a correctional facility and a criminal act.
 Under the Secretary’s reading, a mental hospital (or indeed
 a hospital in general) is a correctional facility even as ap-
 plied to patients unrelated to the criminal justice system.
 The term “correctional facility” cannot encompass a hospi-
 tal that treats civil patients, and a hospital cannot be a cor-
 rectional facility for some patients and not others.
     The legislative history of the 2006 amendment sug-
 gests that a mental hospital is not a correctional facility for
 the purpose of § 5313(c). The original statutory language
 did not include the term “correctional facility,” only “Fed-
 eral, State, or local penal institution.” Pub. L. No. 96-385,
 sec. 504(a), 94 Stat. 1528, 1534–35. When the term “correc-
 tional facility” was added to the statute in 2006, Congress
 explained that this was a “technical” and “clarifying”
 amendment not meant to change the original meaning.
 S. Rep. No. 109-297, at 41–42. The purpose of the amend-
 ment was to address the notion that an individual incar-
 cerated in a private prison might not be covered by the
Case: 20-2233     Document: 41      Page: 7    Filed: 10/08/2021




 PHILBROOK   v. MCDONOUGH                                     7



 statute. Id. Nowhere does the legislative history suggest
 that adding the term “correctional facility” was meant to
 broaden the statute beyond what could be considered a
 “Federal, State, or local penal institution” under the origi-
 nal statutory language.
     The Veterans Court found that the original legislative
 history from 1980 supported its reading of the term “cor-
 rectional facility” because it suggested that the purpose of
 the statute was to avoid paying duplicative benefits to in-
 dividuals already provided for at the taxpayer’s expense.
 Decision, 32 Vet. App. at 347. At most, these statements of
 purpose suggest that Congress did not intend for prisoners
 to receive disability benefits while “incarcerated in a Fed-
 eral, State, or local penal institution.” We find the Congres-
 sional statements minimally probative as to whether a
 mental institution is a correctional facility, particularly
 where, as here, the disputed term “correctional facility”
 was not a part of the original statute. We decline to read
 the Congressional statements as dispositive to the mean-
 ing of a term added to the statute twenty-six years later.
     Finally, we note that in an analogous statute, Congress
 unambiguously included language that separately covered
 individuals in correctional facilities, like those described in
 38 U.S.C. § 5313(c), and individuals ordered to mental in-
 stitutions. In the Social Security context, Congress limited
 benefits for individuals “confined in a jail, prison, or other
 penal institution or correctional facility pursuant to his
 conviction of a criminal offense,” and also for individuals
 “confined by court order in an institution at public expense
 in connection with . . . a verdict or finding that the individ-
 ual is guilty but insane, with respect to a criminal offense.”
 42 U.S.C. § 402(x)(1)(A)(i), (x)(1)(A)(ii)(I). Thus, Congress
 used almost identical language to that at issue here, in-
 cluding the term “correctional facility,” and then separately
 identified institutions that house individuals who have
 been found guilty, but insane, with respect to a criminal
 offense. Congress could have used similar language in
Case: 20-2233    Document: 41      Page: 8    Filed: 10/08/2021




 8                                  PHILBROOK   v. MCDONOUGH



 § 5313(c) if it intended the statute to bar payments to indi-
 viduals found guilty except for insanity and placed in the
 custody of a mental institution.
                              IV
      Because the Oregon State Hospital is not a “penal in-
 stitution or correctional facility” under § 5313(c), we re-
 verse the Veterans Court’s decision that Mr. Philbrook was
 barred from receiving a TDIU rating as a matter of law. We
 remand for further proceedings consistent with this opin-
 ion.
             REVERSED AND REMANDED